Filed 1/19/22 In re A.M. CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re A.M. et al., Persons Coming Under the
 Juvenile Court Law.
                                                                            E076625
 SAN BERNARDINO COUNTY CHILDREN
 AND FAMILY SERVICES,                                                       (Super.Ct. Nos. J277041 & J283067)
       Plaintiff and Respondent,
 v.                                                                         OPINION
 M.M. et al.,
       Defendants and Appellants.


 In re A.M. et al., Persons Coming Under the
 Juvenile Court Law.
                                                                            E076900
 SAN BERNARDINO COUNTY CHILDREN
 AND FAMILY SERVICES,
         Plaintiff and Respondent,
 v.
 S.L. et al.,
         Defendants and Appellants.


 In re S.K., a Person Coming Under the Juvenile
 Court Law.
                                                                            E076901
 SAN BERNARDINO COUNTY CHILDREN
 AND FAMILY SERVICES,                                                       (Super.Ct. No. J277042)
       Plaintiff and Respondent,
 v.
 S.L.,
       Defendant and Appellant.


                                                             1
       APPEAL from the Superior Court of San Bernardino County. Steven A. Mapes,

Judge. Affirmed.

       Jacques Alexander Love and Jack A. Love, under appointment by the Court of

Appeal, for Defendant and Appellant M.M.

       Konrad S. Lee, under appointment by the Court of Appeal, for Defendant and

Appellant S.L.

       Michelle D. Blakemore, County Counsel, and Pamela J. Walls, Special Counsel,

for Plaintiff and Respondent.

       This opinion decides three consolidated appeals brought by the parents of A.M.

and M.M.jr (sometimes referred to as the children) and the mother of S.K.1 The parents,

M.M. (father) and S.L. (mother), appeal the order terminating their parental rights to the

children. (Welf. & Inst. Code,2 § 366.26.) Collectively, they contend the juvenile court

(1) erred by summarily denying their section 388 petitions, (2) denied them due process

by terminating visitation with the children and, therefore, harming their ability to

establish the parental bond exception to adoption, and (3) abused its discretion in

rejecting their request for a bonding study on the connection they share with the children.

They also challenge the sufficiency of the evidence to support the finding that the

children are adoptable. Separately, mother asserts that she was denied due process when



       1 The appeal in No. E076625, father’s first, has been designated as the master file.
We have ordered that the records in father’s second appeal (No. E076900) and mother’s
individual appeal (No. E076901) be consolidated in this appeal. Each parent joins in and
adopts the other parent’s arguments that apply to both.

       2 All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.
                                              2
the court found her visitation with S.K. to be detrimental and terminated all maternal

contact. We affirm.

                     I. PROCEDURAL BACKGROUND AND FACTS3

       Both father and mother have a history with social services agencies.

       A.       Initiation of Dependency Proceedings in Sonoma County.

                1.     Initiation of dependency proceedings for F.K. and S.K.

       In February 2017, Sonoma County Children Services (SCCS) initiated dependency

proceedings pursuant to section 300, subdivisions (b)(1) (failure to protect) and (j) (abuse

of sibling) and removed mother’s older children F.K. and S.K. (sometimes referred to as

the siblings) based on her failure to treat F.K. with lifesaving heart surgery (opting to

treat him based on the recommendation of a naturopath) and provide S.K. with necessary

dental and medical treatment.4 (In re S.K., supra, E074453; see Sonoma County Health

Services Dept. v. S.L. et al. (In re F.K. et al.) (Sept. 20, 2019, A154789) [nonpub. opn.]).)

On May 18, 2017, the juvenile court found the allegations as to the siblings to be true and

ordered supervised visitation and reunification services. (Ibid.)




       3  On our own motion and to compile a coherent narrative, we take judicial notice
of our prior nonpublished opinion. (See CFS v. S.L. et al. (In re S.K. et al.) (Oct. 20,
2020, E074453) [nonpub. opn.]; Evid. Code, §§ 452, subd. (d), 459, subd. (a); Cal. Rules
of Court, rule 8.1115(b)(1).)

       4    Father is not the biological father of F.K. and S.K. (In re S.K., supra, E074453.)
                                               3
              2.     Initiation of dependency proceedings for A.M.

       Mother was living with father and gave birth to her third (father’s first) child,

A.M., in May 2017. (In re S.K., supra, E074453.) SCCS initiated dependency

proceedings for A.M. On July 27, 2017, the court declared him a dependent of the court

in the parents’ physical custody and ordered reunification services.

              3.     Subsequent dependency proceedings for the siblings and A.M.

       On October 26, 2017, SCCS filed subsequent petitions, pursuant to section 342,

alleging the siblings came within section 300, subdivision (d), because they had been

sexually abused and exposed to multiple pornographic films depicting child on child

sexual encounters. (In re S.K., supra, E074453.) The section 342 petition concerning

A.M. alleged that he was at risk of sexual abuse because of the siblings’ abuse and

exposure to pornography; he was removed from his parents’ home and visitation was

ordered. The siblings confirmed their exposure to and participation in sexual acts. (In re

S.K., supra, E074453.) F.K. displayed inappropriate age-related behavior, including

excessive masturbation, stating he wanted to see the “tooshies” (his name for vagina) of

S.K. and other young girls, and he orally copulated and touched S.K.’s “tooshie.” (Ibid.)

S.K. told the social workers that F.K. had kissed, licked, and sucked on my “tooshie”

multiple times. (Ibid.) F.K. again stated that he got the idea of putting his mouth on

S.K.’s privates from movies he watched at mother’s house, and he had seen a child

“doing sex” to S.K. by “pushing the front privates together” during a visit to the

Sundance film festival with his biological father. (Ibid.) Mother denied possessing

pornography and exposing the children to any sexually explicit material. (Ibid.)



                                              4
       In January 2018, SCCS filed second amended subsequent petitions, which

contained more specific allegations regarding the sexual abuse previously alleged. (In re

S.K., supra, E074453.) Following a contested hearing, the juvenile court found the

allegations in these petitions to be true and ordered the matter continued for an 18-month

review hearing. (Ibid.)

       In June 2018, mother and father moved to San Bernardino County; S.K. was

residing in a foster home, F.K. was residing in a group home, which offered a residential

treatment and educational program, and A.M. was residing in an emergency foster home.

(In re S.K., supra, E074453.) Mother complied with her reunification plan, participated

in parenting classes, was proactive in ensuring that A.M. received ongoing medical care,

consistently visited the siblings, and had obtained housing, which was not physically

hazardous. (Ibid.) She identified San Bernardino County as her home and reported

having a strong natural support network. (Ibid.) In July 2018, Sonoma County initiated a

transfer of the dependency of all the minors to San Bernardino County.

       By October 9, 2018, mother had started sex offender specific therapy but

continued to deny that F.K. had been sexually abused by herself and others. She opined

that he could have been molested, exposed to sexually inappropriate material, or coached

when he was placed with the maternal great-aunt or at the group home. (In re S.K.,

supra, E074453.) The social worker expressed concern that mother “allowed her

children to be sexually abused, allowed the abuse to continue through her denial, and

ultimately participated in that abuse along with [the biological father of the siblings and

father], causing incredible harm and trauma which she now refuses to acknowledge and

help heal.” SCCS requested termination of family reunification services to mother and
                                              5
the setting of a section 366.26 hearing in order to develop a permanent placement plan.

(In re S.K., supra, E074453.) On December 19, 2018, the Sonoma County juvenile court

terminated reunification services and set a section 366.26 hearing as to the siblings only.

(In re S.K., supra, E074453.)

       B.     Transfer of Dependency Proceedings to San Bernardino County.

       The siblings and A.M.’s dependency cases were transferred to San Bernardino

County in 2019. (In re S.K., supra, E074453.) San Bernardino County Children and

Family Services (CFS) filed a status review report on September 5, 2019, recommending

the continuation of reunification services to mother and father regarding A.M., who

remained in foster care in Sonoma County. Both mother and father regularly visited with

all of the minors, attended individual therapy and sex offender specific counseling, and

had completed court-ordered parenting classes.

       As to the siblings, CFS recommended they continue their “out-of-home

placement,” and requested a planned permanent living arrangement (PPLA) plan be

ordered with the goal of adoption. (In re S.K., supra, E074453.) S.K. was observed to be

an active child who tended to need supervision, as she pushed the limits. The social

worker opined that she would benefit from further therapy. It was noted that F.K. had

nine changes in placement. (Ibid.) He struggled with behavioral and emotional

dysregulation, had difficulty focusing and paying attention, would become oppositional

when given directions, tended to initiate conflict with his peers and staff, required high

staff support to manage his behavior, and continued to engage in power struggles seeking

to control his environment. Although he could verbalize his feelings, he would become

overwhelmed and act out in anger. (Ibid.) Since the transfer to San Bernardino County,
                                              6
F.K. had been referred to therapeutic services. CFS provided sibling visitation, which

mother and father participated in without incident. (Ibid.)

              1.     Initiation of dependency proceeding for M.M.jr

       Mother’s fourth (father’s second) child, M.M.jr was born in October 2019 at a

birthing center and admitted to the hospital due to hypoxia. According to medical staff,

the child suffered a heart condition that would have been detected in utero with

appropriate prenatal care. He underwent heart surgery and required extensive follow-up

medical care. CFS filed a petition under section 300, subdivisions (b), for medical

neglect as the result of the parents’ failure to seek consistent prenatal care, and

subdivision (j), for the risk of sexual abuse similar to the siblings. M.M.jr was detained

outside the home at Loma Linda University Children’s Hospital. Supervised visitation

was ordered once a week for two hours following M.M.jr’s discharge from the hospital.

              2.     Mother seeks increased visitation of the siblings and A.M.

       On November 5, 2019, mother requested increased and unmonitored visitation of

the siblings and A.M., along with the reinstatement of her reunification services in order

to transition the siblings home. (In re S.K., supra, E074453.) She attended a sexual

abuse program to address what had happened to her as a child, how it had influenced her

as a mother, and to fully understand and prepare for the safe return of the siblings and

A.M. (Ibid.) The social worker acknowledged mother’s participation in counseling,

parenting classes, and therapy, but reported that she “‘has not made the beneficial

changes necessary to protect her children.’” (Ibid.) Mother “‘minimize[d] her

involvement and lack of protective capacity,’” “‘failed to take responsibility’” for her

children’s dental and medical neglect, and “minimize[d] the sexualized behaviors with
                                              7
the children.” (Ibid.) While mother “‘initially appeared to be cooperative and

forthcoming with information,’” she became resistant to providing information, such as

any Indian family heritage and the circumstances of M.M.jr’s birth and medical status.

(Ibid.) The juvenile court denied mother’s request because it did not “‘believe there is

prima facie evidence of a substantial change. Also, the court finds there is NO prima

facie showing that the proposed change would be in the children’s best interests.’” (Ibid.)

       In the addendum report filed November 12, 2019, CFS did not recommend

adoption given the siblings’ behaviors. (In re S.K., supra, E074453.) Given mother’s

receipt of services “‘for a significant time prior to her case being transferred to San

Bernardino County,’” coupled with the prior reports and the termination of her services,

CFS recommended a PPLA with the goal of adoption. (Ibid.) On the same day, CFS

filed an addendum report recommending the court terminate the parents’ reunification

services regarding A.M. and set a section 366.26 hearing with a plan of adoption. Mother

continued to refuse to address the sexual allegations involving the siblings, and father

“‘denied his own conduct.’” CFS acknowledged that the parents’ were engaged in court-

ordered services; however, it noted that they “have not made the beneficial changes

necessary to protect their” children as evidenced by their continuing “to minimize their

involvement and lack of protective capacity.” CFS added that mother’s failure to address

the siblings’ medical needs resulted in F.K. having “a lifelong medical condition.”

              3.     Section 366.26 hearing (the siblings).

       On November 14, 2019, the juvenile court found that termination of parental rights

would not be detrimental to the siblings and that no adoptive parent had been identified.

The court adopted a PPLA for the siblings, with the identified goal of adoption and
                                              8
continued supervised monthly visitation. (In re S.K., supra, E074453.) Mother appealed;

we affirmed. (Ibid.)

              4.       Issues concerning the parents’ visitation with the children.

                       a. Visitation with A.M.

       During a supervised visit between the parents and A.M. on November 19, 2019,

the parents took the child to use the bathroom (despite the fact he wears diapers). After

A.M. returned to his foster mother, he would not allow her to change his diaper or bathe

him as she normally did. Instead, he screamed and cupped his penis with his hands, and

later he woke up during the night screaming. This behavior had not happened previously.

A.M. continued to act out after subsequent supervised visits. The foster mother

expressed concern that the child would exhibit harmful physical and emotional

breakdowns for one to two days after visiting the parents. CFS recommended the

juvenile court find that the visits were detrimental to A.M. and temporarily suspend them.

Mother claimed that she took A.M. into the bathroom alone and did not observe any

redness, issues, or concerns when she changed his diaper. Father also took A.M. into the

bathroom alone. The court rejected CFS’s recommendation but suspended any make-up

visitation with the parents.

       Because A.M. was struggling with behavioral issues following visitation with his

parents, the foster parents sought and enrolled him in therapy for four hours each week.

Separately, he was diagnosed with a medical condition necessitating circumcision, which

was performed almost one year later.




                                               9
                     b.      Visitation with M.M.jr

       On November 22, 2019, the juvenile court suspended mother’s visitation with

M.M.jr based on the hospital’s concerns that she was endangering the baby. According

to CFS, the concerns about mother’s harmful visits included her presence in the hospital

room when the child’s feeding tube “‘became loose, fell out and or [was] taken out’” but

mother failed to inform hospital staff, her presence when the baby’s oxygen alarm went

off and she did not respond, and M.M.jr’s recovery from high fevers and electrolyte

abnormalities after mother stopped feeding him her breastmilk. When the oxygen alarm

was triggered a nurse responded. Mother lowered M.M.jr from her chest and the baby’s

oxygen level returned to normal. Mother claimed that she was not attempting to smother

the child, but merely holding him close to her chest to stimulate milk production.

However, because of his heart failure, M.M.jr was intubated and given “NPO (nothing by

mouth).” Additionally, the parents’ interactions with hospital staff were described as

poor and hostile. The parents lied about having custody of the siblings and A.M., and

they repeatedly challenged hospital staffs’ monitoring of M.M.jr’s temperature, including

bringing in their own thermometer and expressing concern that their readings differed

from the nurses’ readings.

              5.     Jurisdiction/Disposition report and hearing (M.M.jr).

       According to the jurisdiction/disposition report filed November 26, 2019, mother

admitted that she had been molested as a child by an individual who was living in the

home where the siblings had been placed and then removed. She knew the risk of

placing the siblings in that home but allowed the placement without disclosing her sexual

abuse by an occupant. Mother identified F.K. as her only child with a medical heart
                                            10
condition and claimed she was unaware that M.M.jr “would also have a congenital heart

condition.” Mother had “‘not taken responsibility’ as to why CFS is involved with her

family.” Father denied that A.M. was medically neglected, stated that he met the siblings

when they were three and five years old, and said he helped mother initiate their medical

and dental appointments. Although father made progress in therapy, the therapist

commented that he continued to “‘den[y] his own conduct.’” According to CFS, the

parents continued to minimize the sexualized behaviors with the siblings and deny that

they perpetrated sexual abuse upon them. Because the parents’ reunification services had

been terminated as to the siblings and A.M., CFS asserted that reunification services

concerning M.M.jr may not apply under section 361.5, subdivision (b)(10) & (b)(11), and

recommended a concurrent plan of adoption.

      On December 2, 2019, the juvenile court set a contested jurisdiction hearing but

ordered that mother not breastfeed and/or provide breast milk for M.M.jr, and it

maintained the prior order suspending visitation.

             6.     The children’s placement with the B.’s.

      On February 20, 2020, CFS informed the juvenile court that when A.M. was

detained in Sonoma County, he was placed in a Spanish-speaking home and, thus, he

“speaks and responds more to Spanish than English.” Following M.M.jr’s recent

discharge from the hospital, he was placed with A.M. in a concurrent home (with Mr. and

Mrs. B.), which is bilingual and holds “a medical background and [is] able to support

[M.M.jr’s] medical needs and growth. This placement allows the children to remain

together and embrace both of their individual needs.”



                                            11
       On June 26, 2020, the B.’s submitted a request to become de facto parents of the

children. The children had been placed in their care on February 21, 2020, but Mrs. B.

had known A.M. since October 2019. Mrs. B. was a former registered nurse who

volunteered at A.M.’s former foster parent’s daycare. Mrs. B. speaks Spanish, assisted

with the communication between A.M. and his former foster parent, and facilitated

visitations. Mr. B. is an active firefighter and is trained as an emergency medical

technician. On July 1, 2020, the juvenile court appointed the B.’s de facto parents of the

children.

              7.     The interim review reports for the 12-month review (A.M.) and

contested jurisdiction (M.M.jr) hearings.

                     a.     Report for M.M.jr

       According to the interim review report filed October 21, 2020, CFS continued to

recommend no reunification services to the parents for M.M.jr and reduced parental

visitation. The needs and service plans dated August 21, 2020, noted that M.M.jr was

allowed supervised visitation with father but not mother. Both parents were allowed

supervised visitation with A.M. While the visits appeared to be appropriate, father

required the assistance of Mrs. B. to appropriately care for A.M. and help when he acted

out. Although mother and father were participating in counseling, they continued to deny

the sexual allegations found true against them in the older siblings’ cases. There was no

family member that CFS could recommend for placement of the children. However, they

both appeared happy and comfortable with Mr. and Mrs. B., who wanted to adopt them.




                                            12
                      b.     Report for A.M.

       According to the interim review report filed October 27, 2020, CFS continued to

recommend termination of reunification services to parents for A.M. The child persisted

in acting out after visitation with them by being aggressive with his toys, crying,

throwing tantrums, hitting the foster father and family pets, pulling his hair, and banging

his head. He was attending therapy to address these behaviors. The therapist witnessed

the child’s dysregulation and self-harm, and opined that he became overwhelmed and

confused because the parents kept telling him that they are his parents, not the foster

parents, whom he called, “Papa” and “Momma.” A.M.’s negative behaviors escalated

after the parents’ visits, and he returned to calling the foster parents by their first names.

With therapy, A.M. made some behavioral improvements; he sternly verbalized that the

foster home was his house.

                      c.     Report for the parents.

       In mother’s counseling progress report, it was noted that she was engaged;

however, she did not discuss allegations of sexual abuse and claimed the children must

“have learned that in the foster care system.” In father’s report, it was noted that he

“adamantly denies perpetrating any sexual abuse against the [siblings] and denies

medically neglecting [A.M.]” Father’s progress was described as being “stagnant.”

                      d.     The hearing.

       The 12-month review hearing for A.M. and the jurisdiction/disposition hearing for

M.M.jr began on October 27, 2020. After two days of testimony, the juvenile court

designated Mr. and Mrs. B. as the educational rights holders for the children.

Reunification services were terminated for A.M. and bypassed for M.M.jr, parental
                                              13
visitation was terminated because it was deemed detrimental to the children’s physical or

emotional well-being, and a section 366.26 hearing was set. The parents filed notices of

intent to file writ petitions; however, the petitions were dismissed as abandoned. (See

M.M. v. Superior Ct. (CFS), Jan. 5, 2021, E076046; and S.L. v. Superior Ct. (CFS), Feb.

8, 2021, E076046.)

              8.      Status review report and hearing (S.K.)

       Throughout 2020, mother participated in monthly supervised visitation with S.K.;

however, according to the status review report filed November 6, 2020, the child’s

negative behaviors tended to increase after the visits. CFS, therefore, recommended that

S.K. receive permanency planning services and that the juvenile court set a section

366.26 hearing and implement a permanent plan of legal guardianship. On November 6,

2020, the court found that it was in S.K.’s best interest to consider termination of parental

rights and set another section 366.26 hearing.

              9.      Section 366.26 report (the children & S.K.).

       According to the section 366.26 report filed January 30, 2021, CFS recommended

termination of parental rights of the children and implementation of the permanent plan

of adoption. CFS noted that the children were adoptable, an adoptive family had been

identified, the children were attached to the adoptive family and regarded the adoptive

parents as their parents.

       In its section 366.26 report filed March 3, 2021, CFS recommended (1) a

permanent plan of legal guardianship for S.K., (2) the case be dismissed, and (3) S.K. be

discharged as a dependent of the juvenile court upon the issuance of letters of

guardianship to Ms. W., the foster parent. Mother was participating in monthly visitation
                                             14
with the child via video chat. Following visits, S.K. would “become destructive, defiant

within the home [and would] attempt to project and manipulate situations. For example,

the child tends to wipe feces on other people’s belongings, decrease of honesty,

destructive and tends to blame others, and emotional outbursts. Additionally, the child is

reported to regress with her emotional stability after the visits. [S.K.] has made progress

with her encopresis and enuresis with no accidents, except after the visits with her

mother. The child tends to regress for the week after the visits but shortly returns her

ability to control her bathroom needs thereafter.” The child had been living with the

foster mother since December 5, 2019; she was bonded to her and referred to her as

“mom.”

              10.    Section 388 petitions (the children).

       On February 8, 2021, father filed a section 388 petition requesting the juvenile

court reinstate his educational rights to the children and order family maintenance, or

reinstate his educational rights and visitation, and order reunification services. For

changed circumstances, he noted his completion of both fathering and parenting courses.

He explained that his request was in the children’s best interest “because [he] is dedicated

to reunifying to provide a nurturing home to parent his children into adulthood.” On

February 10, 2021, the court summarily denied father’s request because it did not

promote the children’s best interests.

       On February 16, 2021, mother also filed section 388 petitions for both children.

She requested the juvenile court set aside the upcoming section 366.26 hearing, return the

children to her care and custody, and reinstate family maintenance services.

Alternatively, if the court recognized special circumstances, she asked that the section
                                             15
366.26 hearing be set aside and reunification services be reinstated. Mother alleged the

changed circumstances included her certification as a nursing assistant, and her belief that

“she has gained further insight into sexual abuse and would be appropriate and protective

if offered reunification services.” She explained that her request was in the best interests

of the children because she loves and cares for them, the incalculable bonds between a

mother and her children should not be severed, and she would help maintain sibling

bonds. On February 17, 2021, the court summarily denied mother’s request because it

did not promote the best interests of the children. As to A.M., the court commented that

her “purported progress is not nearly enough to overcome her burden of prima facie

evidence of [best interest] to [the child] to change [the] prior court order.” As to M.M.jr,

the court added, “The court applauds mother’s personal progress; however, based on

totality of history and considering mother’s purported new progress, the court does not

believe that mother has proven even prima facie evidence of best interests.”

       The parents appeal the summary denial of their section 388 petitions.

              11.    Father’s motion for a bonding study.

       On February 23, 2021, father filed a motion for the appointment of an expert to

conduct a bonding study. Father claimed that he shared a significant bond with the

children, which was evident during their visitation prior to its termination on October 29,

2020. Father also claimed he was indigent and could not pay for a private bonding study.

The juvenile court denied the motion, without a hearing, on the grounds it failed to

identify the person who would conduct the study and the amount of money requested.

       On February 25, 2021, father’s counsel requested a release of records to pursue a

private bonding study. Mother’s counsel joined in the request and asked for a six-week
                                             16
continuance. The children’s counsel objected, contending that the request was untimely

because the section 366.26 hearing had been set months prior, and counsel did not want

the reports released to a third party. County Counsel joined in the children’s counsel’s

objections and questioned how a bonding study could be done since it required observing

the parents with the children, but the juvenile court had found visitation to be detrimental

to the children. The court agreed with the children’s counsel and County Counsel and

denied the parents’ requests.

              12.    Section 366.26 hearings (the children & S.K.).

       The parents requested a contested section 366.26 hearing for the children and S.K.,

and the matter was set for April 12, 2021. On April 7, 2021, CFS provided further

information to the court regarding S.K.’s negative behaviors following visitation with

mother: “The child continues to exhibit negative behaviors after the visits, such as being

defiant, engaging in sexual play (including attempting to put her finger in another child’s

rectum), manipulative behaviors, bed-wetting, emotional dysregulation, dishonesty and is

seen to have spells of disengagement. For example, [S.K.] is observed to become more

disengaged in activities as she disassociates, ignoring her surroundings and others.

Additionally, the child is reported to regress and have nightly bed-wetting accidents for

approximately one week after the visits with mother. The child is reported to be

dishonest about different incidents and attempts to manipulate the situation, lack[s]

responsibility and blaming others for her own actions. After the March visit, the child

attempted to place her finger in another female child’s rectum and then denied her actions

blaming the other child for the type of play as she nonchalantly shrug[ed] her shoulders.”

Because of S.K.’s regression of behaviors and “uprooted sexual behaviors” immediately
                                             17
after her visits with mother, CFS and S.K.’s counsel requested that the juvenile court find

visitation with mother to be detrimental and terminate it.

       On April 12, 2021, the paternal grandmother filed a section 388 petition asking

that the children be placed back with their prior foster parents, their great-grandparents,

or another suitable home. She explained that she became concerned about the B.’s after

researching their background, which contained Mrs. B.’s application for a domestic

violence restraining order against her former spouse, family child support orders

involving Mrs. B. and her former spouse, and a traffic violation case against Mrs. B.,

wherein she failed to pay fines or appear in court. The juvenile court ordered CFS to

submit an information packet regarding the appropriateness of the children’s placement

with the B.’s after investigating the paternal grandmother’s concerns.

       On April 12, 2021, mother’s counsel objected to the requests for a finding that

visitation was detrimental. Counsel stated “mother would like to indicate she was not

aware of the sexualized behavior being exhibited by the minor. She is not the one that

has custody of the child right now. She was not informed. She doesn’t know how her

visitation triggers such behavior, and she wants to maintain her visitation, which would

allow her to maintain whatever bond there is left.” The juvenile court found visitation

was detrimental to S.K.’s physical or emotional well-being and no longer in her best

interests, and the court ordered it terminated.

       Proceeding with the section 366.26 hearing, the juvenile court admitted the social

worker’s reports and took judicial notice of all prior findings, orders, and judgments.

Both parents testified regarding their visitation with the children. County counsel

requested that the court terminate parental rights and select adoption as the permanent
                                             18
plan. Counsel noted that visitation had been terminated in October 2020, and the parents

do not occupy a parental role in the children’s lives. The parent’s counsel objected,

argued the application of the parent-child exception, and requested a lesser permanent

plan of guardianship. The children’s counsel asked the court to follow the

recommendation of CFS. The court found by clear and convincing evidence that the

children were likely to be adopted and terminated the parental rights.

       Both parents appeal.

                                    II. DISCUSSION

       Both parents contend the juvenile court (1) erred by summarily denying their

section 388 petitions, (2) denied them due process by terminating visitation with the

children and, therefore, harmed their ability to establish the parental bond exception to

adoption, and (3) abused its discretion in rejecting their request for a bonding study on

the connection they share with the children. They also challenge the sufficiency of the

evidence to support the finding that the children are adoptable. Separately, mother

asserts that she was denied due process when the court found her visitation with S.K. to

be detrimental and terminated all maternal contact.

       A.     Summary Denial of Section 388 Petitions.

       Both parents contend the juvenile court abused its discretion by summarily

denying their section 388 petitions. We are not persuaded.

       “Section 388 allows a parent or other person having an interest in a dependent

child to petition the juvenile court to change, modify, or set aside any prior order because

of changed circumstance or new evidence. (§ 388, subd. (a).) ‘A juvenile court may

summarily deny a section 388 petition without an evidentiary hearing, but “a petition
                                             19
must be liberally construed in favor of its sufficiency [citation] and a hearing may be

denied only if the application fails to reveal any change of circumstance or new evidence

which might require a change of order.”’ [Citation.] In determining whether a parent has

made a prima facie showing under section 388, we may consider the entire factual and

procedural history of the case. [Citation.] We review the juvenile court’s summary

denial of a section 388 petition for abuse of discretion.” (In re Daniel F. (2021)

64 Cal.App.5th 701, 711; see In re Angel B. (2002) 97 Cal.App.4th 454, 460 [A decision

to summarily deny a section 388 petition without an evidentiary hearing does not violate

due process.].)

       The parents contend that they made a prima facie showing of changed

circumstances, and the proposed change would promote the best interests of the children.

We need not decide whether the juvenile court erred in finding there was no prima facie

showing of changed circumstances because both parents failed to make a prima facie

showing that granting their section 388 petitions and reinstating reunification services

and visitation was in the best interests of the children. (See In re J.C. (2014)

226 Cal.App.4th 503, 527 [A parent’s petition to reopen reunification efforts “must

establish how such a change will advance the child’s need for permanency and

stability.”]; see also In re Ernesto R. (2014) 230 Cal.App.4th 219, 225 [“[A] section 388

order for reunification services at this late date would deprive [the child] of a permanent,

stable home in exchange for an uncertain future.”]; Cal. Rules of Court, rule 5.570(d)(1)

[juvenile court may summarily deny § 388 petition that fails to show change of

circumstances or new evidence that demonstrates modification of prior order would

promote best interests of child].) Once reunification services have been terminated, a
                                             20
parent’s interests are no longer paramount. Rather, the focus shifts from family

reunification toward promoting the child’s needs for permanency and stability. (In re

Stephanie M. (1994) 7 Cal.4th 295, 317.) In fact, a rebuttable presumption arises that

reinstating services for a parent and potentially jeopardizing a permanent plan of adoption

is not in the best interest of the child. (See In re Marilyn H. (1993) 5 Cal.4th 295, 309-

310.) Such presumption applies with even greater force when adoption is the permanent

plan. (In re Angel B., supra, 97 Cal.App.4th at p. 464.) The parents ignore this shift in

focus.

         Here, mother asserts that granting her petition would be in the children’s best

interests because she “had a relationship” with them, “most strongly with A.M.,” and

“reunification would accrue to their benefit.” According to father, “there was prima facie

evidence that it appeared the best interests of the children may be promoted by reuniting

with their father because he could provide permanency for them in a stable and nurturing

home.” Viewed in the context of all the evidence in the juvenile court’s record, the

parents are unable to demonstrate that a new order was in the best interests of the

children. We do not doubt the parents’ commitment to the children. However, A.M. was

removed from their care when he was one year old and M.M.jr. has never lived with the

parents. The parents received years of services but failed to reunify with the children or

the siblings, let alone progress to unsupervised visitation. During this time, the children

have bonded with the B.’s who love them and have provided for all their needs, both

medically and emotionally. In view of the circumstances, it is difficult to see how

reinstating reunification services or visitation would be in the best interests of the

children.
                                              21
       The parent’s reliance on In re Hashem H. (1996) 45 Cal.App.4th 1791

(Hashem H.) is misplaced. In Hashem H., the appellate court found that the mother had

made a prima facie showing of both changed circumstances and best interests of the

child. In addition to other facts, the mother had done so well in conjoint therapy with her

son, that the therapist recommended the child be returned to her. The court held that the

section 388 petition showed that the mother’s problems, which led to the removal, “had

been successfully resolved through therapy.” (Id. at p. 1799.) Such is not the case here.

Unlike in Hashem H., mother’s therapist noted that mother was engaged, but did not

discuss allegations of sexual abuse and claimed the children must “have learned that in

the foster care system.” Father’s prognosis for remediation of the problems that caused

the dependencies was described as “stagnant” because he “adamantly denies perpetrating

any sexual abuse against the [siblings] and denies medically neglecting [A.M.]”

       Because the parents did not make a prima facie showing that the children’s best

interests would be served by reinstating reunification services and visitation the juvenile

court did not abuse its discretion in summarily denying their section 388 petitions.

       B.     Termination of Visitation is not cognizable in this appeal from the order

terminating parental rights.

       Both parents challenge the juvenile court’s order terminating visitation with the

children. They contend the order denied them due process and harmed their ability to

establish the parental bond exception to adoption. CFS argues the order is not subject to

further review on appeal following the parents’ abandonment of their petitions for writ of

extraordinary review. We agree with CFS.



                                             22
       “An order by the court that a hearing pursuant to [section 366.26] be held is not

appealable at any time unless” a timely writ petition was filed, which “substantively

addressed the specific issues to be challenged and supported that challenge by an

adequate record” and “was summarily denied or otherwise not decided on the merits.”

(§ 366.26, subd. (l)(1)(B), (1)(C).) Section 366.26, subdivision (l) reflects “‘recent

legislative efforts to expedite finality in dependency proceedings and to achieve

permanency for children in the system. [Citation.] In In re Anthony B. [(1999)]

72 Cal.App.4th [1017,] 1023 . . . , the Court of Appeal extended “the bar of section

366.26, subdivision (l) [to] all orders issued at a hearing in which a setting order is

entered.” The court in In re Anthony B.[, supra, 72 Cal.App.4th at p. 1023,] noted: [¶]

“The goals of expedition and finality would be compromised if the validity of these types

of contemporaneous, collateral orders were permitted to be raised by appeal from the

order itself or from a later permanent planning order and therefore allowed to remain

undecided until well after the permanent plan was decided upon. The desired expedition

and finality obviously would be most threatened when the permanent plan was adoption

and termination of parental rights, the preferred plan which must be ordered if the child is

found adoptable and the juvenile court cannot make any of the findings set out in section

366.26, subdivision (c)(1)(A) through (D).”’” (In re Tabitha W. (2006)

143 Cal.App.4th 811, 816; see In re Merrick V. (2004) 122 Cal.App.4th 235, 247 [“All

court orders, regardless of their nature, made at a hearing in which a section 366.26

permanency planning hearing is set must be challenged by a petition for extraordinary

writ.”].) This “rule is the only way to ensure that all outstanding issues will have been

reviewed by the Court of Appeal prior to the section 366.26 hearing and that it is both
                                              23
conducive to judicial economy and sensitive to the increasing emphasis on the

importance of expeditiously achieving finality in dependency matters in the best interests

of the children affected by the process.” (In re Tabitha W., at p. 817.)

       Because the parents failed to seek extraordinary writ review (by abandoning their

petitions), any issue regarding the propriety of the order terminating visitation is not

cognizable on this appeal.5 (§ 366.26, subd. (l); In re Tabitha W., supra,

143 Cal.App.4th. at p. 817.)

       C.     Substantial evidence supports the findings that the children were adoptable.

       Both parents challenge the sufficiency of the evidence supporting the juvenile

court’s adoptability finding. We reject their challenge.




       5  Even if we considered the merits of the issue and ruled in favor of the parents,
the ruling would be irrelevant given the fact that the parents are unable to establish that
the children would benefit from continuing the parent-child relationship, the second
prong of the exception to the termination of parental rights. (§ 366.26, subd. (c)(1)(B)(i);
In re Caden C. (2021) 11 Cal.5th 614, 632-633 (Caden C.).) In Caden C., the Supreme
Court stated: “[T]he focus is the child. And the relationship may be shaped by a slew of
factors, such as ‘[t]he age of the child, the portion of the child’s life spent in the parent’s
custody, the “positive” or “negative” effect of interaction between parent and child, and
the child’s particular needs.’ [Citation.] . . . [C]ourts often consider how children feel
about, interact with, look to, or talk about their parents. [Citations.] Doing so properly
focuses the inquiry on the child, even as courts must remain mindful that rarely do
‘[p]arent-child relationships’ conform to an entirely consistent pattern. [Citations.]
Certainly, it is not necessary . . . to calibrate a precise ‘quantitative measurement of the
specific amount of “comfort, nourishment or physical care” [the parent] provided during
[his or] her weekly visits.’ [Citation.] . . . [O]ften expert psychologists who have
observed the child and parent and can synthesize others’ observations will be an
important source of information about the psychological importance of the relationship
for the child.” (Caden C., at pp. 632-633.) Focusing on the children, we note that
(1) A.M. only lived with the parents for his first year of life and M.M.jr never lived with
them, (2) the parent’s only contact with the children was during their supervised visits,
and (3) visitation with the parents proved to be detrimental to both children.
                                              24
       “The [juvenile] court was not required to find the children ‘generally’ or

‘specifically’ adoptable. [Citation.] It was required only to find by clear and convincing

evidence that the children were ‘likely’ to be adopted within a reasonable time . . . .”

(In re Mary C. (2020) 48 Cal.App.5th 793, 802; see § 366.26, subd. (c)(1).) “‘“Clear and

convincing” evidence requires a finding of high probability. The evidence must be so

clear as to leave no substantial doubt. It must be sufficiently strong to command the

unhesitating assent of every reasonable mind.’” (In re Amelia S. (1991) 229 Cal.App.3d

1060, 1065.) On appeal, we review the court’s determination for substantial evidence.

(In re Jennilee T. (1992) 3 Cal.App.4th 212, 223-224.)

       “‘The issue of adoptability . . . focuses on the minor, e.g., whether the minor’s age,

physical condition, and emotional state make it difficult to find a person willing to adopt

the minor.’” (In re Zeth S. (2003) 31 Cal.4th 396, 406.) In cases where a minor may be

considered unadoptable due to age, health, or mental or physical disability, the juvenile

court may find that the child is specifically adoptable because a family has been

identified as willing to adopt the child. (In re Brandon T. (2008) 164 Cal.App.4th 1400,

1408.) However, “[w]hen a child is deemed adoptable only because a particular

caretaker is willing to adopt, the analysis shifts from evaluating the characteristics of the

child to whether there is any legal impediment to the prospective adoptive parent’s

adoption and whether he or she is able to meet the needs of the child.” (In re Helen W.

(2007) 150 Cal.App.4th 71, 80.) In determining adoptability, the juvenile court considers

CFS’s adoption assessment report and any other relevant evidence. (§§ 366.21,

subd. (i)(1), 366.26, subd. (c)(1).)



                                              25
       Here, substantial evidence supports the adoptability finding. A.M. (three years old

at the section 366.26 hearing) has no medical problem. He “is familiar with who [his

parents] are but does not ask for [them] nor bring them up with his prospective adoptive

parents.” He receives therapeutic services because he “has behavioral [problems],

defiance, tantrums, and behaviors such as hitting himself and throwing himself on the

floor.” M.M.jr (one year old) has a heart condition, which required two open-heart

surgeries. Since leaving the hospital, he was placed with the B.’s and has had limited

contact with the parents.

       The B.’s live in a mountain community in an upper-middle-class neighborhood.

Mrs. B. is a self-employed beautician, and Mr. B. is employed by a local fire department.

Neither resided outside California or the United States within the past five years, and

neither “have been charged with criminal or child abuse nor found guilty of such in the

past.” The couple are in their 40s and were married in February 2015. Mrs. B. had one

previous marriage, which ended in divorce due to irreconcilable differences. The B.’s

spend time with the children and enjoy outdoor activities. Although they were concerned

about M.M.jr medical background and what A.M. was exposed to when he lived with

mother and father, they remained committed to adopting the children. The B.’s are open

to the children visiting their extended biological family; however, they will follow the

court’s order, which does not allow visitation with mother and father. The children have

lived with the B.’s since February 2020, and they are mutually attached; the children

“appear to regard both [Mr. and Mrs. B.] as their parental figures.”

       In the absence of some undisputed evidence of the B.’s inability to adopt the

children or successfully parent them, the B.’s commitment to adopting the children is
                                            26
sufficient to support the juvenile court’s finding of adoptability. (See In re Brandon T.,

supra, 164 Cal.App.4th at pp. 1409-1410 [affirming adoptability finding based on

caretakers’ commitment to adoption].)

       Nonetheless, the parents argue there is insufficient evidence of adoptability for

reasons that do not persuade us. They contend the children were neither generally nor

specifically adoptable within a reasonable time because of A.M.’s developmental issues

and M.M.jr’s medical issues. They further assert Mrs. B.’s legal issues provide a “legal

impediment” to adoption by the B.’s. Despite the children’s developmental/medical

issues, several people expressed a desire to adopt them, including A.M.’s former foster

parents and the paternal grandmother.

       Regarding Mrs. B.’s legal issues, none involve criminal child abuse issues.

Rather, they involve Mrs. B.’s request for a domestic violence restraining order against

her ex-husband, her dispute with him regarding medical insurance for their child, and

Mrs. B.’s failure to pay for traffic violation citations or appear in court. The juvenile

court addressed Mrs. B.’s legal issue by ordering CFS to investigate them and report back

on its findings. Specifically, the court stated, “[I]f the children are not safe there, then we

need to move them.” Moreover, as CFS points out, the type of “legal impediment” to

adoption as set forth in the Family Code does not include whether the adoptive parent

was ever charged with a misdemeanor crime. (Fam. Code, §§ 8601 [adoptive parent

must be at least 10 years older than the child, unless the adoption is by a stepparent,

sister, brother, aunt, uncle, or first cousin and the court is satisfied that adoption by the

parent and, if married, by the parent’s spouse is in the best interests of the parties and is

in the public interest regardless of the ages of the child and the adoptive parent], § 8602
                                               27
[consent of a child over the age of 12 is necessary to the child’s adoption], § 8603 [a

married person, not lawfully separated, may not adopt a child without the consent of the

spouse, provided the spouse is capable of giving consent].) “In such cases, the existence

of one of these legal impediments to adoption is relevant because the legal impediment

would preclude the very basis upon which the social worker formed the opinion that the

minor is likely to be adopted.” (In re Sarah M. (1994) 22 Cal.App.4th 1642, 1650.)

       Because there is substantial evidence of A.M. and M.M.jr.’s general adoptability,

the juvenile court did not err in determining the children were likely to be adopted.

       D.     Denial of Request for a Bonding Study.

       Both parents contend the juvenile court abused its discretion in rejecting their

request for a bonding study on the connection they share with the children. We find no

abuse of discretion.

       “Trial courts should seriously consider, where requested and appropriate, allowing

for a bonding study or other relevant expert testimony.” (Caden C., supra, 11 Cal.5th at

p. 633, fn. 4.) The decision to order a bonding study rests at the discretion of the juvenile

court. (In re Lorenzo C. (1997) 54 Cal.App.4th 1330, 1339 (Lorenzo C.) [“There is no

requirement in statutory or case law that a court must secure a bonding study as a

condition precedent to a termination order.”]; accord, In re S.R. (2009) 173 Cal.App.4th

864, 871 [“[A] bonding study is not statutorily mandated in a dependency proceeding.”].)

Under Evidence Code section 730, the court may order a bonding study when it appears,

“at any time before or during the trial of an action, that expert evidence is or may be

required by the court or by any party to the action . . . .” (Evid. Code, § 730; see S.R., at

p. 869.) An order denying a bonding study is reviewed for abuse of discretion.
                                              28
(Lorenzo C., at p. 1341.) “The applicable standard of review is whether under all the

evidence viewed in a light most favorable to the juvenile court’s action, the juvenile court

could have reasonably refrained from ordering a bonding study.” (Ibid.)

       When reunification services have been terminated, a bonding study is generally

appropriate only in limited circumstances: “Bonding studies after the termination of

reunification services would frequently require delays in permanency planning. . . .

[Thus,] the denial of a belated request for such a study is fully consistent with the scheme

of the dependency statutes, and with due process.” (In re Richard C. (1998)

68 Cal.App.4th 1191, 1197.) In Lorenzo C., the Court of Appeal concluded the juvenile

court did not abuse its discretion where “the undisputed evidence was that there was

some bonding between the father and Lorenzo but that the child had a stronger bond with

the foster parents. Also, the child was only two years old at the time of the

section 366.26 hearing and had had no contact with his father during the preceding five

months. Under these circumstances, it is unlikely that a bonding study would have been

useful to the juvenile court.” (Lorenzo C., supra, 54 Cal.App.4th at p. 1341, fn. omitted.)

       The facts here are indistinguishable from Lorenzo C. A.M. had been in the

parent’s care for the first year of his life only, and M.M.jr. never lived with the parents.

Although the parents visited A.M. regularly and appeared to have a good relationship

with him, mother acknowledges that she had not visited A.M. since October 2020 and

M.M.jr since November 2019, shortly after his birth. The children had been placed in a

concurrent home (Mr. and Mrs. B.) since February 2020, and the parents filed their

request for a bonding study in February 2021, the date originally set for the section

366.26 hearing, and four months after their visitation was terminated. By that time, the
                                              29
children had been in the B.’s care for one year, the B.’s wanted to adopt them, and they

were bonded to the B.’s. The juvenile court had already terminated reunification

services, and it ordered visitation to be terminated after finding it was detrimental to the

children—A.M. experienced negative behaviors following visits with the parents. While

the parents contend that a “bonding study was necessary to get a neutral assessment,”

they provide no basis as to why a bonding study would have been useful for the juvenile

court at this point in the dependency.

       Because the focus of the proceedings in February 2021 was the children’s interest

in permanency and stability (Lorenzo C., supra, 54 Cal.App.4th at p. 1340), there’s no

basis for us to conclude the juvenile court acted unreasonably by refusing to order a

bonding study.

       E.     Finding that Mother’s Visitation with S.K. is Detrimental.

       Finally, mother argues she was denied due process when the juvenile court found

her visitation with S.K. was detrimental and terminated all maternal contact. More

specifically, she contends she was not provided sufficient notice that her visits with S.K.

were detrimental nor was she given the opportunity to object to the termination of

visitation. We disagree.

       Section 366.21, subdivision (h), requires the juvenile court to permit the parents

continued visitation pending the section 366.26 hearing “unless it finds[, by

preponderance of the evidence,] that visitation would be detrimental to the child.” (See

In re Manolito L. (2001) 90 Cal.App.4th 753.) Here, the evidence overwhelmingly

supports the court’s decision.



                                             30
       As early as October 2018, S.K.’s caregivers and therapist reported “‘negative

behaviors before and after visits’” with mother. (In re S.L., supra, E074453.) Prior to the

visit, she “isolate[ed] herself in the bedroom, [became] tearful for hours and act[ed]

aggressively towards her foster mother.’” (Ibid.) On December 19, 2018, the Sonoma

County juvenile court terminated mother’s reunification services and set a section 366.26

hearing; however, a few weeks later, the matter was transferred to San Bernardino

County. (In re S.L., supra, E074453.) On November 5, 2019, mother filed a section 388

petition asking for reinstatement of her reunification services, an increase in visitation,

and unsupervised visits. The court summarily denied the petition finding no prima facie

showing that the proposed change would be in S.K.’s best interest. (In re S.L., supra,

E074453.) On November 14, 2019, mother submitted on the recommendation of the

PPLA, with the identified goal of adoption, and supervised visitation was reduced to once

a month for two hours. (Ibid.)

       Throughout 2020, mother participated in monthly supervised visitation with S.K.;

however, both the May 8 and November 6, 2020 status review reports noted that S.K.’s

negative behaviors tended to increase after the visits. CFS recommended a permanent

plan of legal guardianship. On November 6, 2020, the court found that it was in S.K.’s

best interest to consider termination of parental rights and set a section 366.26 hearing.

The section 366.26 report filed March 3, 2021, detailed S.K.’s negative behaviors

following visitation as follows: the child “is reported to become destructive, defiant

within the home, and attempts to project and manipulate situations. For example, the

child tends to wipe her feces on other people’s belong[ings], [there is a] decrease of

honesty, [she becomes] destructive and tends to blame others, and [she suffers] emotional
                                             31
outbursts. Additionally, the child is reported to regress with her emotional stability . . . .

[She] has made progress with her encopresis and enuresis with no accidents, except after

the visits with her mother. [She] tends to regress for the week after the visits but shortly

returns [to] her ability to control her bathroom needs thereafter.” A contested section

366.26 hearing was set.

       On April 7, 2021, CFS filed a supplemental report, which expressed its concerns

about S.K.’s behaviors following visitation with mother. It noted that, after visits, S.K. is

“defiant, engag[es] in sexual play . . . , manipulative behaviors, bed-wetting, emotional

dysregulation, dishonesty and is seen to have spells of disengagement. For example,

[S.K.] is observed to become more disengaged in activities as she disassociates, ignoring

her surroundings and others. Additionally, the child is reported to regress and have

nightly bed-wetting accidents for approximately one week after the visits with mother.

The child is reported to be dishonest about different incidents and attempts to manipulate

the situation, lack[s] responsibility and blaming others for her own actions. After the

March visit, the child attempted to place her finger in another female child’s rectum and

then denied her actions blaming the other child for the type of play as she nonchalantly

shrugg[ed] her shoulders.” Thus, at the contested hearing on April 12, 2021, CFS and

S.K.’s counsel requested that the juvenile court find visitation with mother to be

detrimental and terminate it. Over mother’s counsel’s objection, the court made the

requested finding.

       Mother’s counsel noted that he was in possession of the section 366.26 report but

had not seen the supplemental report. After being provided with a copy, he objected to

the detriment finding, stating that mother wanted to “indicate she was not aware of the
                                              32
sexualized behavior being exhibited by [S.K.] She is not the one that has custody of the

child right now. She was not informed. She doesn’t know how her visitation triggers

such behavior, and she wants to maintain her visitation, which would allow her to

maintain whatever bond there is left.” Counsel for CFS noted that S.K.’s sexualized

behavior was cited in the section 366.26 report. The juvenile court found visitation was

detrimental to S.K.’s physical or emotional well-being and no longer in her best interests,

and ordered it terminated.

       Contrary to mother’s claim, she was on notice of S.K.’s negative behaviors as

early as October 2018, and throughout the dependency, and she was aware of the reason

the siblings were removed from her custody. The detrimental effect of her visits was

repeatedly described in reports prepared by social services agencies in both Sonoma and

San Bernardino counties. These reports prompted S.K.’s counsel to request termination

of visitation. The juvenile court’s finding of detriment was made in open court in the

presence of mother and her counsel. However, neither requested additional time to

respond nor the opportunity to call S.K. as a witness in response to the request for the

termination of visitation based on a finding of detriment. Moreover, reunification with

mother was no longer the goal of S.K.’s dependency as CFS was recommending

guardianship as the permanent plan.

       In short, the section 366.26 report, along with several prior reports, provided

mother notice of the effect her visitation was having on S.K., and on April 12, 2021, the

juvenile court provided mother with an opportunity to object to the termination of

visitation. Consequently, there was no violation of her due process rights.



                                             33
                                   III. DISPOSITION

      The orders terminating mother’s and father’s parental rights to A.M. and M.M.jr

and terminating mother’s visitation with S.K. are affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                              McKINSTER
                                                                                        J.
We concur:



RAMIREZ
                       P. J.



MILLER
                          J.




                                           34